Citation Nr: 0902960	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for compression 
fracture L-1 with degenerative changes, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 60 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in October 2008, accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for a 
disability rating in excess of 20 percent for compression 
fracture L-1 with degenerative changes.

The veteran underwent a VA spine examination in May 2006.  At 
his October 2008 video conference hearing, the veteran 
testified that his lumbar spine disability has worsened since 
the time of the May 2006 VA examination.  He also testified 
that he now experiences radiating pain and numbness in his 
left and right thighs as a result of his lumbar spine 
disability and that he has never undergone any neurological 
testing for his legs.  As the current severity and extent of 
his lumbar spine disability are unclear, the Board finds that 
a new VA examination is necessary, including neurological 
evaluation, in order to fully and fairly evaluate his claim 
for a higher rating.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, on 
remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
veteran about what is needed to 
substantiate a claim for an increased 
rating.  In accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), the notice should notify the 
veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
lumbar spine disability since November 
2004.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

3.  Schedule the veteran for VA spine and 
neurological examinations to determine 
the current severity of his service-
connected compression fracture L-1 with 
degenerative changes and the extent of 
his radicular symptoms.  The claims file 
must be reviewed by the examiner in 
conjunction with the appeal.

The examiner should describe all 
symptomatology related to the veteran's 
compression fracture L-1 with 
degenerative changes, to include 
orthopedic and neurological symptoms.  
All indicated tests should be performed 
and all findings should be reported in 
detail, including range of motion of the 
thoracolumbar spine (specifying at what 
degree in motion pain begins) and motor 
and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the 
compression fracture L-1 with 
degenerative changes due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  If 
intervertebral disc disease is present 
and related to the fracture, the examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

